 1   JAKUB P. MEDRALA, ESQ.
     Nevada Bar No. 12822
 2   The Medrala Law Firm Prof. LLC
     1091 S. Cimarron Road, Suite A-1
 3   Las Vegas, Nevada 89145
     (702) 475-8884
 4   (702) 938-8625 Facsimile
     jmedrala@medralaw.com
 5   Attorney for Plaintiffs

 6
                                  UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
     URSZULA BRUMER, an Individual, and
 9   MALGORZATA KASPRZAK-GUZEK, an                      CASE NO.: 3:17-cv-00576-MMD-WGC
     Individual,
10
                    Plaintiffs,
11                                                           STIPULATION TO EXTEND
                                  vs.                     PLAINTIFFS’ DEADLINE TO FILE A
12                                                      REPLY TO DEFENDANT’S OPPOSITION
     LAURIE GRAY, an Individual,                         TO MOTION IN LIMINE TO EXCLUDE
13                                                        EXPERT TESTIMONY OF JAMES S.
                    Defendant.                                    FORAGE, M.D.
14
            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs
15
     URSZULA BRUMER and MALGORZATA KASPRZAK-GUZEK, and Defendant LAURIE
16
     GRAY, that the deadline for the Plaintiffs to file their reply to Defendant’s Opposition (ECF
17
     No. 60) to Motion in Limine to Exclude Expert Testimony of James S. Forage, M.D. (ECF No.
18
     56) currently set for August 7, 2019, shall be continued to August 14, 2019.
19
     ///
20

21

22

23

24

                                                    1
 1   Dated this 6th day of August 2019.    Dated this 6th day of August 2019.

 2   /s/ Jakub P. Medrala                  /s/ Christina Mundy-Mamer
     _____________________________         ___________________________
 3   Jakub P. Medrala, Esq.                M. Caleb Meyer, Esq.
     1091 S. Cimarron Road, Suite A-1      Nevada Bar No. 13379
 4   Las Vegas, Nevada 89145               Renee M. Finch, Esq.
     Attorney for Plaintiffs               Nevada Bar No. 13118
 5                                         Christina Mundy-Mamer, Esq.
                                           Nevada Bar No. 13181
 6                                         8945 West Russell Road, Suite 300
                                           Las Vegas, Nevada 89148
 7                                         Attorneys for Defendant

 8

 9

10

11                                        ORDER

12   IT IS SO ORDERED.

13           August 8, 2019
     DATED: __________

14
                                           _____________________________________
15                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

                                            2
